TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 7, 2022



                                     NO. 03-22-00443-CV


                                       E. F.-B., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
              AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the final decree signed by the trial court on June 23, 2022. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s final decree. Therefore, the Court affirms the trial court’s final decree.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.